 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CYNTHIA STIER (DCBN 423256)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7000
 7        FAX: (415) 436-7234
          Cynthia.stier@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          )   NO. 21-CR-0139-RS
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION TO RESCHEDULE STATUS
15      v.                                            )   CONFERENCE FROM JULY 27, 2021 TO
                                                      )   SEPTEMBER 7, 2021 AND TO EXCLUDE
16 JOSEPH NUBLA AND HENRY KU,                         )   TIME AND ORDER AS MODIFIED BY THE
                                                      )   COURT
17           Defendants.                              )
                                                      )
18

19
             It is hereby stipulated by and between counsel for the United States and counsel for the
20
     Defendants, Joseph Nubla and Henry Ku, that the status conference currently scheduled for July 27,
21
     2021, be continued to September 7, 2021, and that time be excluded under the Speedy Trial Act from
22
     July 27, 2021, to September 7, 2021.
23
             At the status conference held on May 11, 2021, the government and counsel for the defendants
24
     agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to
25
     prepare, including by reviewing the discovery already produced, and for the government to produce
26

27
   STIPULATION TO RESCHEDULE
28 STATUS CONFERENCE AND TO
   EXCLUDE TIME AND [PROPOSED] ORDER
   Case No. 21-CR-0139-RS
                                                                                v. 7/10/2018
 1 additional discovery for review by defense counsel. The United States is requesting additional time to

 2 provide the additional discovery which requires review by a taint attorney. Counsel for Defendants are

 3 in agreement with this request for a continuance and the parties therefore request that this Court

 4 continue the status conference currently scheduled for July 24, 2021, to September 7, 2021 at 9:30 am

 5 in Courtroom #3, 17th Floor.

 6          For the reasons stated above, the parties stipulate and agree that excluding time from July 27,

 7 2021 to September 7, 2021, will allow for the effective preparation of counsel. See 18 U.S.C.

 8 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

 9 the time from July 27, 2021 to September 7, 2021, from computation under the Speedy Trial Act

10 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

11 (B)(iv).

12          The undersigned Assistant United States Attorney certifies that she has obtained approval from
13 counsel for the defendants to file this stipulation and proposed order.

14          IT IS SO STIPULATED.
15 DATED: 6/        24/21                                           /s/                        ___
                                                         CYNTHIA STIER
16                                                       Assistant United States Attorney
17 DATED: 6/24/21                                                /s/                ___
                                                         RANDY SUE POLLOCK
18                                                       Counsel for Defendant Henry Ku
19 DATED: 6/24/21                                                /s/                ___
                                                         JAY ROBERT WEILL
20                                                       Counsel for Defendant Joseph Nubla
21 DATED: 6/24/21                                                /s/                ___
                                                         JOSHUA HILL, JR.
22                                                       Counsel for Defendant Joseph Nubla
23 DATED: 6/24/21                                                /s/                ___
                                                         CHRISTINE Y. WONG
24                                                       Counsel for Defendant Joseph Nubla
25

26

27
   STIPULATION TO RESCHEDULE
28 STATUS CONFERENCE AND TO
   EXCLUDE TIME AND [PROPOSED] ORDER
   Case No. 21-CR-0139-RS
                                                                                v. 7/10/2018
 1                                                  ORDER

 2          Based upon the facts set forth in the stipulation of the parties it is HEREBY ORDERED that the

 3 status conference scheduled for July 27, 2021, at 2:30 p.m. is rescheduled to September 7, 2021, at

 4 9:30 a.m. in Courtroom #3, 17th Floor.

 5          IT IS FURTHER ORDERED, for good cause shown, and this Court finds, that failing to exclude

 6 the time from July 27, 2021, to September 7, 2021 would unreasonably deny defense counsel and the

 7 defendants the reasonable time necessary for effective preparation, taking into account the exercise of

 8 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 9 excluding the time from July 27, 2021, to September 7, 2021 from computation under the Speedy Trial

10 Act outweigh the best interests of the public and the defendants in a speedy trial. Therefore, and with

11 the consent of the parties, IT IS HEREBY ORDERED that the time from July 27, 2021 to September 7,

12 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),

13 (B)(iv).

14          IT IS SO ORDERED.
15
           June 24, 2021
16 DATED: ___________________                                   ___________________________
                                                                RICHARD SEEBORG
17                                                              Chief United States District Judge
18

19

20

21

22

23

24

25

26

27
   STIPULATION TO RESCHEDULE
28 STATUS CONFERENCE AND TO
   EXCLUDE TIME AND [PROPOSED] ORDER
   Case No. 21-CR-0139-RS
                                                                               v. 7/10/2018
